341 F.2d 579
Thomas Gordon KING, III, Appellant,v.UNITED STATES of America, Appellee.
No. 21633.
United States Court of Appeals Fifth Circuit.
February 18, 1965.

Lacy Mahon, Jr., Jacksonville, Fla., for appellant.
James H. Walsh, Asst. U. S. Atty., Jacksonville, Fla., Edward F. Boardman, U. S. Atty., Middle District of Florida, for appellee.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and DYER, District Judge.
PER CURIAM:


1
This appeal from the judgment of conviction and sentence must fail. There was ample evidence to warrant submission of the case against King to the jury.


2
The judgment is affirmed.